DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1, 3-4, 11, and 13-14 are allowable. The restriction requirement between species, as set forth in the Office action mailed on February 28, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 28, 2020 is withdrawn.  Claims 5-10 and 15-16, directed to an electronic device and a method for operating an electronic device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-20, directed to a non-elected invention remain withdrawn from consideration because their limitations do not include the allowable subject matter and are directed towards a different species and does not require all 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Sgueo on June 17, 2021.
The application has been amended as follows: 
	1. (Previously Presented)
	2. (Canceled)
	3-11 (Previously Presented)



	13-16. (Previously Presented)
17.-20.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art is applicant IDS cited Vandermeijden et al. (US 20170315658 A1). 
Considering claim 1, for example, Vandermeijden teaches an electronic device comprising: 
a sensor layer (Fig. 4, [0080], plurality of capacitive sensor electrodes to form a force sensor electrode correspond to the claimed sensor layer) comprising: 
a first channel including first electrodes (Fig. 4, first sensor electrodes 405A-G), and 
a second channel including second electrodes (Fig. 4, second sensor electrodes 410A-G); and 
a control circuit (Fig. 1, processing system 110) configured to: 
detect touch information corresponding to an input of an external object to the sensor layer during a first time period ([0041] In one embodiment, the sensing region 120 detects force applied by a user when contacting the sensing region 120 directly (e.g., using a finger) or indirectly (e.g., using a stylus). [0091] During capacitive sensing, the individual transmitters can be driven to detect a position of one or more input objects) based on a change in capacitance between at least one first electrode of the first electrodes and at least one second ([0043], the processing system 110 responds to user input (or lack of user input) in the sensing region 120. [0054, 0082], during a first capacitive sensing period of time, the input device performs capacitive sensing using transmitter and receiver electrodes), wherein the touch information includes a position of the input with respect to the sensor layer ([0045-0046], the touch device gathers two-dimensional touch positional information from the plurality of capacitive sensor electrodes), and
based on detecting the touch information, detect pressure information corresponding to the input during a second time period not overlapping with the first time period ([0054, 0083], during a second force sensing period of time, force sensing is performed using the transmitter and receiver electrodes. Fig. 3, [0075], Timing chart 350 illustrates a force sensing time period 360 performed between two capacitive sensing time periods 355).  
Vandermeijden and the prior art do not teach detecting pressure information based on a difference between a resistance of a target electrode corresponding to the position of the input and a resistance of an electrode different from the target electrode, among the first electrodes and the second electrodes, in response to the input to at least one channel of the first channel or the second channel.
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622




/ALEXANDER EISEN/             Supervisory Patent Examiner, Art Unit 2622